
	
		I
		112th CONGRESS
		2d Session
		H. R. 6622
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2012
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To permit Federal officers to remove cases involving
		  crimes of violence to Federal court.
	
	
		1.Short titleThis Act may be cited as the
			 Officer Safety Act of
			 2012.
		2.Removal of
			 actionSection 1442 of title
			 28, United States Code, is amended by striking subsection (c) and inserting the
			 following:
			
				(c)Solely for
				purposes of determining the propriety of removal under subsection (a), a law
				enforcement officer, who is the defendant in a criminal prosecution, shall be
				deemed to have been acting under the color of his office if the officer—
					(1)protected an
				individual in the presence of the officer from a crime of violence;
					(2)provided immediate
				assistance to an individual who suffered, or who was threatened with, bodily
				harm; or
					(3)prevented the
				escape of any individual who the officer reasonably believed to have committed,
				or was about to commit, in the presence of the officer, a crime of violence
				that resulted in, or was likely to result in, death or serious bodily
				injury.
					(d)In this section,
				the following definitions apply:
					(1)The terms
				civil action and criminal prosecution include any
				proceeding (whether or not ancillary to another proceeding) to the extent that
				in such proceeding a judicial order, including a subpoena for testimony or
				documents, is sought or issued. If removal is sought for a proceeding described
				in the previous sentence, and there is no other basis for removal, only that
				proceeding may be removed to the district court.
					(2)The term
				crime of violence has the meaning given that term in section 16 of
				title 18.
					(3)The term law
				enforcement officer means any employee described in subparagraph (A),
				(B), or (C) of section 8401(17) of title 5 and any special agent in the
				Diplomatic Security Service of the Department of State.
					(4)The term
				serious bodily injury has the meaning given that term in section
				1365 of title 18.
					(5)The term
				State includes the District of Columbia, United States territories
				and insular possessions, and Indian country (as defined in section 1151 of
				title 18).
					(6)The term
				State court includes the Superior Court of the District of
				Columbia, a court of a United States territory or insular possession, and a
				tribal
				court.
					.
		
